IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In Re: Upset Tax Sale of                        :
September 29, 2014                              :
                                                :
Michael Grudsky,                                :
                        Appellant               :
                                                :
                 v.                             : No. 1526 C.D. 2016
                                                : Argued: April 20, 2017
Lackawanna County Tax Claim                     :
Bureau and George Robles                        :

BEFORE:          HONORABLE MARY HANNAH LEAVITT, President Judge
                 HONORABLE MICHAEL H. WOJCIK, Judge
                 HONORABLE JAMES GARDNER COLINS, Senior Judge

OPINION BY
PRESIDENT JUDGE LEAVITT                                                 FILED: June 8, 2017

                 Michael Grudsky appeals an order of the Court of Common Pleas of
Lackawanna County (trial court) denying his petition to set aside a tax sale of
property he owned. Grudsky contends that the Lackawanna County Tax Claim
Bureau (Tax Claim Bureau) did not comply with the notice requirements of the
Real Estate Tax Sale Law (Tax Sale Law)1 and, thus, the trial court erred. We
agree and reverse.
                 On August 11, 1985, Bella Grudsky purchased “Campsite Lot(s) No.
111” in Eagle Lake, Covington Township, Lackawanna County, for $16,490, and
placed her son, Michael Grudsky, on the deed as joint owner. Reproduced Record
at 22a (R.R. __). In 1998, Grudsky became the sole owner of the property when
his mother died. On September 29, 2014, the property was sold at an upset tax sale



1
    Act of July 7, 1947, P.L. 1368, as amended, 72 P.S. §§ 5860.101-5860.803.
to George Robles for $1,377.04. On July 20, 2015, Grudsky filed a petition to set
aside the upset tax sale, and the trial court conducted a hearing thereon.
             At the hearing, Ronald Koldjeski, Deputy Director of the Tax Claim
Bureau, testified about the procedures it followed in this upset tax sale, prompted
by the unpaid taxes for 2012 and 2013.2 The Tax Claim Bureau sent, by certified
mail, a notice of the tax sale to 3089 Brighton 6 th Street, Apartment 2, Brooklyn,
New York, 11235-6966, but it was returned by the postal service as unclaimed.
Koldjeski then did a search of records in the County, including those of “the
Assessor, the Prothonotary, and Recorder of Deeds.” Notes of Testimony at 18
(N.T. __); R.R. 47a. They showed the same address.                   Last, he checked
Pennsylvania voter registration records, but they did not list Grudsky. Because
Koldjeski did not find an alternate address, the Tax Claim Bureau sent a second
notice to Grudsky at the same Brooklyn address by regular mail; it was not
returned by the U.S. Postal Service.
             On cross-examination, Koldjeski acknowledged that he did not check
the Lackawanna County telephone directory for another address for Grudsky.
Koldjeski explained that “[he] didn’t think there was a need” because he did not
find that Grudsky was registered to vote “anywhere in the Commonwealth.” N.T.
17; R.R. 46. Also on cross-examination, Koldjeski stated that he documented his
search efforts with handwritten notes in the file, albeit without dates. Those notes
did not appear in the file made available to the public.
             The purchaser, Robles, next testified.           He explained that after
purchasing the property at the upset sale, he petitioned the trial court for title to a

2
  The parties stipulated that the property was properly posted, that the sale was properly
advertised, and that Bella Grudsky was deceased.


                                            2
trailer on the property. The trial court scheduled a hearing for May 20, 2015, and
notice was sent to Grudsky at the same address used by the Tax Claim Bureau.
Grudsky did not appear at the hearing, and the trial court awarded Robles title to
the trailer, which he has repaired.
             Mercedes Salazar, Robles’ wife, also testified. She stated that the
couple has been paying the delinquent school taxes owed on the property with a
payment plan, and they have paid all of the Lackawanna County property taxes.
They also entered into an installment agreement with Eagle Lake to pay the
delinquent homeowners’ association dues.
             Finally, Grudsky testified. He established that his address is 215
Amherst Street, Brooklyn, New York, 11235. The Brighton 6 th Street address used
by the Tax Claim Bureau was his parents’ address, both of whom are deceased.
Grudsky has not lived there since childhood. Grudsky explained that ten years ago
the building was refurbished to add apartments.            Accordingly, the mailing
addresses changed to “Second floor, 2-F and 2-B.” N.T. 49; R.R. 78a. Grudsky
and his wife own the building.
             Grudsky testified that he did not learn about the sale until 2015. His
wife informed him

             that there was a letter that they got, like, five days prior to the,
             what do you call it, to the Court. Not five days, like three days
             or something. I don’t recall which. We couldn’t be there or
             something like that. I don’t remember. We received some kind
             of letter that it was sold already and we were to come to court,
             but we couldn’t come in time.

N.T. 51; R.R. 80a. Grudsky was not sure if the letter was in reference to the
property or the trailer.



                                          3
             Grudsky stated that he purchased the trailer in 2009 or 2010 and that it
was in good condition. It was definitely not in need of significant repairs. He and
his family last visited the property in the summer of 2014 and “use[d] the trailer[.]”
N.T. 55; R.R. 84a. At the end of the summer, they winterized the trailer.
             The trial court found that 3089 Brighton 6th Street, Brooklyn, New
York was Grudsky’s proper mailing address. It based this finding on a comment
made by Grudsky in the course of examination by his counsel:

             [Counsel] Residence address, please.
             [Grudsky] 215 Amherst Street, Brooklyn, New York, 11235.
             [Counsel] What address is the 3089 Brighton 6th Street address?
             What is that?
             [Grudsky] That’s the home of my deceased parents.
             [Counsel] And who lives there now?
             [Grudsky] Wanting to get out.
             [Court Reporter] I’m sorry, what was that?
             [Grudsky] Wanting to get out. We --
             [Court Reporter] I’m not sure --
             [Counsel] When you say we, who owns that property?
             [Grudsky] Me and my wife.

N.T. 48; R.R. 77a. The trial court found that the response “wanting to get out”
demonstrated that Grudsky lived at 3089 Brighton 6th Street, Brooklyn, New York
11235. Although the Tax Claim Bureau acknowledged that it did not search any
telephone directory, the trial court concluded that “nothing in the record suggests
that a telephone directory search would have revealed anything other than the same


                                          4
address to which the notices were mailed.” Trial Court Op. at 5. Accordingly, the
trial court denied Grudsky’s petition to set aside the tax upset sale.
               Grudsky appealed to this Court.3 In his first issue, he contends that
the Tax Claim Bureau’s acknowledged failure to search the Lackawanna County
telephone directories invalidates the tax sale. In his second issue, he contends that
Koldjeski’s failure to document the date of his searches of various court records
invalidates the tax sale.
               We begin with a review of the Tax Sale Law. Its notice provisions
must be strictly construed lest a person be deprived of property without due
process. Donofrio v. Northampton County Tax Claim Bureau, 811 A.2d 1120,
1122 (Pa. Cmwlth. 2002).            Further, the tax claim bureau bears the burden of
proving strict compliance with the notice provisions.                   Casaday v. Clearfield
County Tax Claim Bureau, 627 A.2d 257, 258 (Pa. 1993).
               The Tax Sale Law requires that advance notice of the sale be given to
members of the public.4 It also requires the tax claim bureau to notify each owner
of the property. Section 602(e) states:

3
  In tax sale cases, our review determines whether the trial court abused its discretion, erred as a
matter of law or rendered a decision with lack of supporting evidence. Pitts v. Delaware County
Tax Claim Bureau, 967 A.2d 1047, 1052 n.8 (Pa. Cmwlth. 2009).
4
  Section 602(a) states:
        (a) At least thirty (30) days prior to any scheduled sale the bureau shall give
        notice thereof, not less than once in two (2) newspapers of general circulation in
        the county, if so many are published therein, and once in the legal journal, if any,
        designated by the court for the publication of legal notices. Such notice shall set
        forth (1) the purposes of such sale, (2) the time of such sale, (3) the place of such
        sale, (4) the terms of the sale including the approximate upset price, (5) the
        descriptions of the properties to be sold as stated in the claims entered and the
        name of the owner.
72 P.S. §5860.602(a). The parties have stipulated that public notice was properly given.


                                                 5
                 (e) In addition to such publications, similar notice of the sale
                 shall also be given by the bureau as follows:
                        (1) At least thirty (30) days before the date of the
                        sale, by United States certified mail, restricted
                        delivery, return receipt requested, postage prepaid,
                        to each owner as defined by this act.
                        (2) If return receipt is not received from each
                        owner pursuant to the provisions of clause (1),
                        then, at least ten (10) days before the date of the
                        sale, similar notice of the sale shall be given to
                        each owner who failed to acknowledge the first
                        notice by United States first class mail, proof of
                        mailing, at his last known post office address by
                        virtue of the knowledge and information possessed
                        by the bureau, by the tax collector for the taxing
                        district making the return and by the county office
                        responsible for assessments and revisions of taxes.
                        It shall be the duty of the bureau to determine the
                        last post office address known to said collector and
                        county assessment office.

72 P.S. §5860.602(e) (emphasis added). In sum, the tax claim bureau must notify
the owner of the property by certified mail and then by first class mail.
                 Where the certified mailing is returned unclaimed, the tax claim
bureau must take additional steps to notify the property owner. Section 607.1 of
the Tax Sale Law5 states as follows:

                 When any notification of a pending tax sale or a tax sale subject
                 to court confirmation is required to be mailed to any owner,
                 mortgagee, lienholder or other person or entity whose property
                 interests are likely to be significantly affected by such tax sale,
                 and such mailed notification is either returned without the
                 required receipted personal signature of the addressee or under
                 other circumstances raising a significant doubt as to the actual
                 receipt of such notification by the named addressee or is not

5
    Added by the Act of July 3, 1986, P.L. 351.


                                                  6
            returned or acknowledged at all, then, before the tax sale can be
            conducted or confirmed, the bureau must exercise reasonable
            efforts to discover the whereabouts of such person or entity and
            notify him. The bureau’s efforts shall include, but not
            necessarily be restricted to, a search of current telephone
            directories for the county and of the dockets and indices of the
            county tax assessment offices, recorder of deeds office and
            prothonotary’s office, as well as contacts made to any apparent
            alternate address or telephone number which may have been
            written on or in the file pertinent to such property. When such
            reasonable efforts have been exhausted, regardless of whether
            or not the notification efforts have been successful, a notation
            shall be placed in the property file describing the efforts made
            and the results thereof, and the property may be rescheduled for
            sale or the sale may be confirmed as provided in this act.

72 P.S. §5860.607a (emphasis added). Relevant here is the statutory directive that
the tax claim bureau “exercise reasonable efforts” to discover the whereabouts of
the property owner and notify him. Id. Those efforts “shall include, but not
necessarily be restricted to, a search of current telephone directories for the
county....” Id. (emphasis added).
            Grudsky contends that the Tax Claim Bureau did not make
“reasonable efforts to discover” his whereabouts because it did not make “a search
of current telephone directories for the county ....” 72 P.S. §5860.607a. For that
reason alone, the Tax Claim Bureau did not establish that it made “reasonable
efforts” to discover his whereabouts “and notify him,” as required by Section 607.1
of the Tax Sale Law. Id.
            The Tax Claim Bureau responds that because Grudsky was a resident
of New York, it had no obligation to check any telephone directories in
Lackawanna County or elsewhere. In support, it cites In re Tax Sale of Real
Property Situated in Jefferson Township, 828 A.2d 475 (Pa. Cmwlth. 2003).



                                        7
             Jefferson Township involved the tax sale of property located in
Somerset County. The tax claim bureau sent the notice by certified mail to the
owner’s address in Allegheny County, which was the correct address. When the
certified mailing was returned, the tax claim bureau did the searches set forth in
Section 607.1 but did not find an alternate address. The owner argued that the tax
claim bureau should have done more. In support, she observed

             (1) that her home and office phone numbers were easily
             obtainable through an internet search; (2) that she was a public
             figure in Allegheny County, previously as a judge of the court
             of common pleas and then the public defender of Allegheny
             County; (3) that the local attorney who prepared the deed could
             have been obtained through a search of the recorder of deeds
             records and he in turn could have notified [her] of the
             impending sale; and (4) that since the [b]ureau knew [she] was
             a resident of Allegheny County, it could have searched the
             Allegheny County phone book.

Id. at 478. We rejected the owner’s argument. We held that the tax claim bureau
was not obligated to do more where it “is satisfied through other efforts that it has
the owner’s correct address on file.” Id. at 480. Specifically, it was not obligated
to check the telephone directories of Allegheny County.
             Jefferson Township is inapposite. Here, the Tax Claim Bureau did not
check current telephone directories within Lackawanna County, which is
specifically required by Section 607.1 of the Tax Sale Law. There is no air in the
Tax Sale Law on the minimum search requirement.
             Maya v. County of Erie Tax Claim Bureau, 59 A.3d 50 (Pa. Cmwlth.
2013), is dispositive of what constitutes “reasonable efforts to discover the
whereabouts” of a property owner. 72 P.S. §5860.607a. In Maya, the tax claim
bureau sent the owner notice of the upset tax sale of her Pennsylvania property by


                                         8
certified mail to her address in Ohio. When it was returned unclaimed, the tax
claim bureau did a search that led it to conclude that the address in Ohio was
correct. Accordingly, it sent the notice to the same address by first class mail, as
required by Section 607.1. The property was sold, and a notice of the sale was sent
to the Ohio address. The property owner then petitioned to set aside the tax sale,
asserting the notice of sale was the first and only notice she ever received.
             At the hearing, the property owner testified that she lived at the Ohio
address listed in the tax claim bureau’s records. She explained that her mail was
not delivered to her house but to a bank of mailboxes approximately a quarter-mile
from her house. The mail was sometimes placed in the wrong box by postal
authorities, and the mailboxes have been the target of vandalism.               Although
certified letters are delivered to the house, she was not at home during regular
delivery hours. She received the certified mail notice of the upset tax sale only
because her husband happened to be home when the mail was delivered. The
property owner testified that she owned two other properties in Erie, and
assessment records for those properties listed her sister’s residence in Erie as the
address for all notices. Had the tax claim bureau searched any of these county
records, it would have found an alternate address.
             The trial court set aside the upset sale. The search notations shown in
the file were made by temporary workers, who left only their initials not their
names. The trial court concluded that these anonymous notations were not a
substitute for testimony by the persons who did the searches. Further, the notations
were wrong. They indicated that the Erie County assessment records had been
searched, but this was not true. Such a search, if actually done, would have
uncovered taxpayer’s other Erie properties and another address. The trial court


                                          9
also held that a “reasonable” effort would have included contacting the township
zoning office or searching the internet. At the hearing, the judge presiding over the
proceeding did an internet search and instantly learned the property owner’s
telephone number in Ohio.
             On appeal to this Court, the tax claim bureau argued that because all
of the notices were mailed to the property owner’s correct address, it had no
obligation to search for her other “whereabouts.” The tax claim bureau had no
obligation to contact the zoning office or do an internet search.
             We affirmed the trial court, explaining that precedent has long held
that even where the tax claim bureau has the correct address, it must make a
reasonable effort to locate the property owner when the certified mailing is
returned unclaimed. We rejected the tax claim bureau’s argument that if the
address it used was correct, it was excused from having to undertake the steps
identified in Section 607.1 of the Tax Sale Law as examples of a reasonable effort
to locate the property owner.      We explained that “[t]his argument has been
considered and rejected in our precedent” as follows:

             In Grove v. Franklin County Tax Claim Bureau, 705 A.2d 162
             (Pa.Cmwlth.1997), petition for allowance of appeal denied, 558
Pa. 623, 737 A.2d 745 (1999), the tax claim bureau sent notice
             of a sale to the taxpayer’s correct address, and it was returned
             unclaimed. The tax claim bureau sent taxpayer a second notice,
             but its file did not document that it took any additional efforts
             to discover taxpayer’s whereabouts. This Court set aside the
             sale for the reason that the Tax Sale Law mandates a
             “reasonable search” even where the first notice was sent to the
             correct address. A search must be conducted “regardless of the
             correctness of the address to which the Bureau sent the
             notices.”      Id. at 164.      Likewise, in Steinbacher v.
             Northumberland County Tax Claim Bureau, 996 A.2d 1095
             (Pa. Cmwlth. 2010), this Court refused to excuse the tax claim
             bureau from having to undertake reasonable efforts even though

                                         10
            such efforts would have been futile. We explained that the tax
            sale notice provisions are strictly construed and even where
            “‘the statutory task is pointless [it] does not excuse its
            attempted performance.’” Id. at 1099 (quoting Smith v. Tax
            Claim Bureau of Pike County, 834 A.2d 1247, 1252 (Pa.
            Cmwlth. 2003)). This is “because it is the reasonableness of the
            effort that is important, not whether it would have led to
            discovery of [another] address.” Rice v. Compro Distributing,
            Inc., 901 A.2d 570, 577 (Pa. Cmwlth. 2006).

Maya, 59 A.3d at 56-57.
            We reiterated that reasonable efforts must be made “even though such
efforts would have been futile.” Id. at 57. We did not determine whether a
“reasonable effort” should include contacting the zoning office or doing an internet
search, as held by the trial court. Nevertheless, we cautioned that the statutory
standard is “reasonable effort” and not the “minimum necessary.” Id. The statute
leaves open the possibility that a tax claim bureau’s “reasonable” effort is “not
necessarily … restricted to” the searches listed in 607.1 of the Tax Sale Law. 72
P.S. §5860.607a.
            Maya did not announce a new principle. It followed precedent, most
notably Steinbacher, 996 A.2d 1095, where this Court held that all the specific
searches listed in Section 607.1 of the Tax Sale Law must be done even where they
would not produce an alternate address. In Steinbacher, one property owner
received all the tax sale notices, but her husband, from whom she was separated,
did not. This Court set aside the tax sale because the tax claim bureau failed to
make the searches of county records listed in Section 607.1. We reversed the trial
court’s decision to excuse the tax claim bureau from these searches even though
the searches would have been futile, inasmuch as the missing owner did not reside
in the county. We held that “strict compliance with the [Tax Sale] Law’s notice
provisions is essential to prevent the deprivation of property without due process.”
                                        11
Steinbacher, 996 A.2d at 1099. As such, it was irrelevant whether the statutorily
mandated search would have been successful.
              Here, the trial court erred in excusing the Tax Claim Bureau’s failure
to search current telephone directories of Lackawanna County on grounds of
futility.6 The Tax Claim Bureau was required, at a minimum, to do “a search of
current telephone directories for the county,” and this was not done. Section 607.1
of the Tax Sale Law, 72 P.S. §5860.607a. As such, the Tax Claim Bureau did not
meet its burden of proving that it made “reasonable efforts to discover the
whereabouts of the owner and notify him.” Id.
              Accordingly, the order of the trial court is reversed and the tax sale set
aside.7
                                        ______________________________________
                                        MARY HANNAH LEAVITT, President Judge

Judge Cosgrove did not participate in the decision in this case.




6
  Grudsky’s absence from the Pennsylvania voter registration rolls is meaningless. Unregistered
voters are permitted to possess telephones. That information or lack thereof did not excuse the
Tax Claim Bureau.
7
  Because we reverse, we need not address Grudsky’s second claim of error, i.e., that Koldjeski’s
failure to document the date of his searches of court records invalidates the tax sale.


                                               12
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In Re: Upset Tax Sale of              :
September 29, 2014                    :
                                      :
Michael Grudsky,                      :
                   Appellant          :
                                      :
            v.                        : No. 1526 C.D. 2016
                                      :
Lackawanna County Tax Claim           :
Bureau and George Robles              :


                                 ORDER


            AND NOW, this 8th day of June, 2017, the order of the Court of
Common Pleas of Lackawanna County, dated August 3, 2016, denying Michael
Grudsky’s Petition to Set Aside the Upset Tax Sale is REVERSED and the
September 29, 2014, sale of Michael Grudsky’s property is hereby SET ASIDE.

                                ______________________________________
                                MARY HANNAH LEAVITT, President Judge